Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,817,873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Serbin (Reg. No. 43,912) on 05/18/2022.

The application has been amended as follows: Please enter the amendments filed 02/24/2022 and include the following supplemental amendments:

(Currently Amended.)	A system comprising:
a hardware processor; and
a memory device, the memory device storing instructions, the instructions when  executed causing the hardware processor to perform operations, the operations comprising:
receiving a block of data in a blockchain, the block of data comprising a due diligence file for a due diligence associated with an electronic document, wherein the due diligence file comprises (i) a first sourcing data associated with an original version of the electronic document, (ii) a cryptographic audit key representing a first portion of [an] the original version of the electronic document, where the cryptographic audit key is generated by hashing the first portion of the original version of the electronic document using a cryptographic hashing algorithm, and (iii) a second sourcing data associated with a current version of the electronic document;
using the second sourcing data, retrieving the current version of the electronic document;
generating a verification hash value by hashing a portion of the current version of the electronic document using the cryptographic hashing algorithm, the portion of the current version of the electronic document corresponding to the first portion of the original version of the electronic document;
invoking a timer associated with the due diligence, the timer incrementing from an initial time to a final time determined by an interval of time specified by the due diligence file;
comparing the verification hash value to the cryptographic audit key; and
performing one of (i) in response to an expiration of the interval of time, declining further access to the due diligence file, (ii) if, prior to the expiration of the interval of time, the verification hash value matches the cryptographic audit key, determining that the current version of the electronic document is authentic, and (iii) if, prior to the expiration of the interval of time, the verification hash value fails to match the cryptographic audit key, determining that the current version of the electronic document is inauthentic.
(Cancelled.)
(Previously Presented.)	 The system of claim 1, wherein the operations further comprise distributing the verification hash value via the blockchain.
(Cancelled.)
(Previously Presented.)	The system of claim 1, wherein the operations further comprise retrieving a metadata from the due diligence file, the metadata associated with the original version of the electronic document.
(Cancelled.)
(Cancelled.)
(Cancelled.)
(Cancelled.)
(Cancelled.)
(Currently Amended.)	The system of claim 1, wherein the first portion of [an] the original version of the electronic document comprises the complete electronic document.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a system comprising: a hardware processor; and a memory device, the memory device storing instructions, the instructions when  executed causing the hardware processor to perform operations, the operations comprising: receiving a block of data in a blockchain, the block of data comprising a due diligence file for a due diligence associated with an electronic document, wherein the due diligence file comprises (i) a first sourcing data associated with an original version of the electronic document, (ii) a cryptographic audit key representing a first portion of the original version of the electronic document, where the cryptographic audit key is generated by hashing the first portion of the original version of the electronic document using a cryptographic hashing algorithm, and (iii) a second sourcing data associated with a current version of the electronic document; using the second sourcing data, retrieving the current version of the electronic document; generating a verification hash value by hashing a portion of the current version of the electronic document using the cryptographic hashing algorithm, the portion of the current version of the electronic document corresponding to the first portion of the original version of the electronic document; invoking a timer associated with the due diligence, the timer incrementing from an initial time to a final time determined by an interval of time specified by the due diligence file; comparing the verification hash value to the cryptographic audit key; and performing one of (i) in response to an expiration of the interval of time, declining further access to the due diligence file, (ii) if, prior to the expiration of the interval of time, the verification hash value matches the cryptographic audit key, determining that the current version of the electronic document is authentic, and (iii) if, prior to the expiration of the interval of time, the verification hash value fails to match the cryptographic audit key, determining that the current version of the electronic document is inauthentic.
The closest prior art of Houser et al. (USP 5606609) discloses: receiving a due diligence file for a due diligence associated with an electronic document (Fig. 8, Col 7 line 62-Col 8 line 19); retrieving a cryptographic audit key specified by the due diligence file, the cryptographic audit key generated by hashing an original version of the electronic document using a cryptographic hashing algorithm (Col 4 line 11-34, Col 7 line 30-65, Col 15 line 54-Col 16 line 23); retrieving a current version of the electronic document (Col 7 line 15-65, Col 15 line 54-Col 16 line 23); generating a verification hash value by hashing the current version of the electronic document using the cryptographic hashing algorithm (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23); comparing the verification hash value generated by the hashing of the current version of the electronic document to the cryptographic audit key specified by the due diligence file (Fig. 8, Col 4 line 20-34, Col 15 line 54-Col 16 line 23); and in response to the verification hash value matching the cryptographic audit key specified by the due diligence file, determining that the current version of the electronic document is authentic (Col 16 line 10-51); wherein the due diligence associated with the electronic document is based on the cryptographic audit key specified by the due diligence file (Col 16 line 10-51).
Lay (US 2013/0275765) discloses: retrieving an interval of time specified by the due diligence file (Abstract, 0008, 0040-0044) and declining to complete the due diligence in response to an expiration of the interval of time specified by the due diligence file (0008, 0032, 0040-0044).
O'Brien et al. (US 2014/0297447) discloses: invoking a timer associated with the due diligence, the timer incrementing from an initial time to a final time determined by the interval of time specified by the due diligence file (0012, 0024-0025, 0034, 0043-0046).
However, the prior art does not disclose, neither singly nor in combination, for claims 1, 3, 5, and 11: receiving a block of data in a blockchain, the block of data comprising a due diligence file for a due diligence associated with an electronic document, wherein the due diligence file comprises (i) a first sourcing data associated with an original version of the electronic document, (ii) a cryptographic audit key representing a first portion of the original version of the electronic document, where the cryptographic audit key is generated by hashing the first portion of the original version of the electronic document using a cryptographic hashing algorithm, and (iii) a second sourcing data associated with a current version of the electronic document; using the second sourcing data, retrieving the current version of the electronic document; invoking a timer associated with the due diligence, the timer incrementing from an initial time to a final time determined by an interval of time specified by the due diligence file; performing one of (i) in response to an expiration of the interval of time, declining further access to the due diligence file, (ii) if, prior to the expiration of the interval of time, the verification hash value matches the cryptographic audit key, determining that the current version of the electronic document is authentic, and (iii) if, prior to the expiration of the interval of time, the verification hash value fails to match the cryptographic audit key, determining that the current version of the electronic document is inauthentic.
The Examiner additionally notes that the amendments overcome the prior rejections under 35 USC 101, 35 USC 112(a), and 35 USC 112(b). The above claims are also subject to the Terminal Disclaimer filed 02/24/2022, thus overcoming the prior Double Patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685